Exhibit 10.117




Stock Option Number:                    
 
CLEAN ENERGY FUELS CORP.
2016 PERFORMANCE INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT
 
You (the “Grantee”) have been granted an option (the “Option”) to purchase
Common Stock, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:
 
Name of Optionee:
 
 
 
 
 
Total Number of Shares Granted
Subject to the Option:
 
 
 
 
 
Type of Option:
 
x Nonstatutory Stock Option
 
 
o Incentive Stock Option
 
 
 
Exercise Price per Share:
 
$
 
 
 
Grant Date:
 
 
 
 
 
Expiration Date:


Vesting Commencement Date:
 
 





Vesting Completion Date:
 
 
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.117




Vesting Schedule:
 
[This Option will become vested and exercisable as to 34% of the total number of
shares of Common Stock subject to the Option on [________________] (the “Vesting
Date”), subject to continued employment or service through such vesting date.
The remaining 66% of the total number of shares of Common Stock subject to the
Option will become vested and exercisable in two equal annual installments on
the first two anniversaries of the Vesting Date, subject to continued employment
or service through each such vesting date.
 
Notwithstanding the foregoing, in the event of a Change in Control prior to the
Vesting Completion Date where any portion of the Option is substituted, assumed,
exchanged or otherwise continued in the transaction, the unvested portion of the
Option will become fully vested and exercisable immediately upon the first to
occur of (i) the Grantee’s termination of employment or services by the
Corporation, the successor entity or any Subsidiary without Cause within twelve
(12) months after the Change in Control and (ii) the Grantee terminating his or
her service to the Corporation, the successor entity or any Subsidiary for Good
Reason within twelve (12) months after the Change in Control.


“Change in Control” means (1) Any “person” (as defined or referred to in Section
3(a)(9) and/or 13(d)(1), et seq. of the Securities Exchange Act of 1934, as
amended, and the associated rules of the Securities and Exchange Commission
promulgated thereunder), other than an existing shareholder of the Corporation
as of January 1, 2006, is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Corporation representing forty percent (40%) or
more of the combined voting power of the Corporation’s then outstanding
securities, or (2) a merger or consolidation of the Corporation in which its
voting securities immediately prior to the merger or consolidation do not
represent, or are not converted into securities that represent, a majority of
the combined voting power of all voting securities of the surviving entity
immediately after the merger or consolidation, or (3) a sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all of the assets of the Corporation or a liquidation or
dissolution of the Corporation, or (4) individuals who, as of the Grant Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided that, other than in connection with
an actual or threatened proxy contest, any individual who becomes a director
subsequent to the Grant Date, whose election, or nomination for election by the
stockholders of the Corporation, was approved by the vote of at least a majority
of the directors then in office shall be deemed a member of the Incumbent Board.
 







--------------------------------------------------------------------------------

Exhibit 10.117




 
 


“Cause” means, with respect to the Grantee’s Termination of Service by the
Corporation, the successor entity or any Subsidiary, that such termination is
for “Cause” as such term (or word of like import) is expressly defined in a
then-effective written agreement between the Grantee and the Corporation, the
successor entity or any Subsidiary, or in the absence of such then-effective
written agreement and definition, is based on, in the determination of the
Administrator, the Grantee’s: (i) performance of any act or failure to perform
any act in bad faith and to the detriment of the Corporation, the successor
entity or any Subsidiary; (ii) dishonesty, intentional misconduct or material
breach of any agreement with the Corporation, the successor entity or any
Subsidiary; or (iii) commission of a crime involving dishonesty, breach of
trust, or physical or emotional harm to any person; provided, however, that with
regard to any agreement that defines “Cause” on the occurrence of or in
connection with a Change in Control, such definition of “Cause” shall not apply
until a Change in Control actually occurs.


“Good Reason” means, with respect to the Grantee’s Termination of Service by the
Grantee, that such termination is for “Good Reason” as such term (or words of
like import) is used in a then-effective written agreement between the Grantee
and the Corporation, the successor entity or any Subsidiary, or in the absence
of such then-effective written agreement and definition, is based on a material
diminution of either the Grantee’s duties or base annual salary.


“Termination of Service” means the Grantee ceases to be employed by or ceases to
provide services to the Corporation, the successor entity or any
Subsidiary.]    

______________________________________________________________________________
By your signature and the Corporation’s signature below, you and the Corporation
agree that the Option is granted under and governed by the terms and conditions
of the Corporation's 2016 Performance Incentive Plan (the “Plan”) and the Terms
and Conditions of Nonqualified Stock Option (the “Terms”), which are attached
and incorporated herein by this reference. This Notice of Stock Option Grant,
together with the Terms, will be referred to as your Option Agreement. The
Option has been granted to you in addition to, and not in lieu of, any other
form of compensation otherwise payable or to be paid to you. Capitalized terms
are defined in the Plan if not defined herein or in the Terms. You acknowledge
receipt of a copy of the Terms, the Plan and the Prospectus for the Plan.
______________________________________________________________________________






--------------------------------------------------------------------------------

Exhibit 10.117




_______________________________________
 
_____________________
CLEAN ENERGY FUELS CORP.
 
Date
________________________________________
 
______________________
[Grantee Name]
 
Date




CLEAN ENERGY FUELS CORP.
2016 PERFORMANCE INCENTIVE PLAN
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION
1.

General.

These Terms and Conditions of Nonqualified Stock Option (these “Terms”) apply to
a particular stock option (the “Option”) if incorporated by reference in the
Notice of Stock Option Grant (the “Grant Notice”) corresponding to that
particular grant. The recipient of the Option identified in the Grant Notice is
referred to as the “Grantee.” The per share exercise price of the Option as set
forth in the Grant Notice is referred to as the “Exercise Price.” The effective
date of grant of the Option as set forth in the Grant Notice is referred to as
the “Award Date.” The exercise price and the number of shares covered by the
Option are subject to adjustment under Section 7.1 of the Plan.
The Option was granted under and subject to the Clean Energy Fuels Corp. 2016
Performance Incentive Plan (the “Plan”). Capitalized terms are defined in the
Plan or the Terms if not defined herein. The Option has been granted to the
Grantee in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Grantee. The Grant Notice and these Terms
are collectively referred to as the “Option Agreement” applicable to the Option.
2.

Vesting; Limits on Exercise; Incentive Stock Option Status.

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the Grant
Notice. The Option may be exercised only to the extent the Option is vested and
exercisable.
•
Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

•
No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

•
Minimum Exercise. No fewer than 100 shares of Common Stock (subject to
adjustment under Section 7.1 of the Plan) may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.

•
Nonqualified Stock Option. The Option is a nonqualified stock option and is not,
and shall not be, an incentive stock option within the meaning of Section 422 of
the Code.

3.

Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule applicable to the Option requires continued employment or
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under this
Option Agreement. Except as provided in the Grant Notice, employment or service
for only a portion of the vesting period, even if a substantial portion, will
not entitle the Grantee to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or services as provided in Section 5 below or under the Plan.
Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation. Nothing in this Option Agreement, however, is intended to
adversely affect any independent contractual right of the Grantee without
his/her consent thereto.
4.

Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:
•
a written or approved electronic notice stating the number of shares of Common
Stock to be purchased pursuant to the Option or by the completion of such other
administrative exercise procedures as the Administrator may require from time to
time;

•
payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Corporation;

•
any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

•
satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by one or more of the following methods (subject in each case to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any such
payment method):
•
notice and third party payment in such manner as may be authorized by the
Administrator;

•
in shares of Common Stock already owned by the Grantee, valued at their fair
market value (as determined under the Plan) on the exercise date;

•
a reduction in the number of shares of Common Stock otherwise deliverable to the
Grantee (valued at their fair market value on the exercise date, as determined
under the Plan) pursuant to the exercise of the Option; or

•
a “cashless exercise” with a third party who provides simultaneous financing for
the purposes of (or who otherwise facilitates) the exercise of the Option.

5.

Early Termination of Option.

5.1
    Expiration Date. Subject to earlier termination as provided below in this
Section 5, the Option will terminate on the “Expiration Date” set forth in the
Grant Notice (the “Expiration Date”).
5.2
    Possible Termination of Option upon Certain Corporate Events. The Option is
subject to termination in connection with certain corporate events as provided
in Section 7.2 of the Plan.
5.3
    Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 5.2 above, if the Grantee ceases to be employed by or ceases
to provide services to the Corporation or a Subsidiary, the following rules
shall apply (the last day that the Grantee is employed by or provides services
to the Corporation or a Subsidiary is referred to as the Grantee’s “Severance
Date”):
•
other than as expressly provided below in this Section 5.3, (a) the Grantee will
have until the date that is 3 months after his or her Severance Date to exercise
the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 3-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 3-month period;

•
if the termination of the Grantee’s employment or services is the result of the
Grantee’s death or Total Disability (as defined below), (a) the Grantee (or his
beneficiary or personal representative, as the case may be) will have until the
date that is 12 months after the Grantee’s Severance Date to exercise the Option
(or portion thereof) to the extent that it was vested on the Severance Date, (b)
the Option, to the extent not vested on the Severance Date, shall terminate on
the Severance Date, and (c) the Option, to the extent exercisable for the
12-month period following the Severance Date and not exercised during such
period, shall terminate at the close of business on the last day of the 12-month
period;

•
if the Grantee’s employment or services are terminated by the Corporation or a
Subsidiary for Cause (as defined in the Grant Notice), the Option (whether
vested or not) shall terminate on the Severance Date.

For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).
In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.2. The Administrator shall be
the sole judge of whether the Grantee continues to render employment or services
for purposes of this Option Agreement.
6.

Non-Transferability.

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan.
7.

Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing or in an electronic notice approved by the Administrator.
8.

Plan.

The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this reference.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement. The Grantee acknowledges having read and understanding the Plan, the
Prospectus for the Plan, and this Option Agreement. Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Administrator do not and
shall not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.
9.

Entire Agreement.

This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Option Agreement may be amended pursuant to Section 8.6 of the Plan.
10.

Governing Law.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.
11.

Effect of this Agreement.

Subject to the Corporation’s right to terminate the Option pursuant to Section
7.2 of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Corporation.
12.

Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Photographic or other
electronic copies of such signed counterparts may be used in lieu of the
originals for any purpose.
13.

Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.
14.

Clawback Policy.

The Option is subject to the terms of the Corporation’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require forfeiture of the Option and repayment or forfeiture of any shares of
Common Stock or other cash or property received with respect to the Option
(including any value received from a disposition of the shares acquired upon
exercise of the Option).
15.

No Advice Regarding Grant.

The Grantee is hereby advised to consult with his or her own tax, legal and/or
investment advisors with respect to any advice the Grantee may determine is
needed or appropriate with respect to the Option (including, without limitation,
to determine the foreign, state, local, estate and/or gift tax consequences with
respect to the Option and any shares that may be acquired upon exercise of the
Option). Neither the Corporation nor any of its officers, directors, affiliates
or advisors makes any representation (except for the terms and conditions
expressly set forth in this Option Agreement) or recommendation with respect to
the Option. Except for the withholding rights contemplated by Section 4 above
and Section 8.5 of the Plan, the Grantee is solely responsible for any and all
tax liability that may arise with respect to the Option and any shares that may
be acquired upon exercise of the Option.


